Citation Nr: 0520092	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  95-33 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The veteran had active service from December 1972 to June 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1995 RO rating decision which denied 
service connection for major depression.  In a September 1997 
decision, the Board characterized the issue as whether new 
and material evidence had been submitted to reopen a claim of 
entitlement to service connection for a psychiatric 
disability.  The Board determined that new and material 
evidence had been submitted to reopen the claim and then 
remanded the claim to the RO for additional development.  In 
June 1999 and again in July 2003 the Board remanded this 
matter for additional development.  


FINDINGS OF FACT

An acquired psychiatric disorder began many years after 
active duty and was not caused by any incident of service.
 

CONCLUSION OF LAW

A psychiatric disorder was not incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection will be rebuttably presumed for certain 
chronic diseases, including a psychosis, which are manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiencies as such 
are not diseases within the meaning of applicable legislation 
and service connection is not proper for these conditions.  
See 38 C.F.R. § 3.303(c).

The veteran contends that he has a psychiatric disorder that 
had an onset in service.  Service medical records, however, 
show no finding of or treatment for a psychiatric disorder.  
In a May 1973 mental health consultation, the veteran was 
diagnosed with a character behavior disorder, immature type, 
chronic, moderate to severe, manifested by poor adaptability, 
poor judgment, and poor impulse controls.  A mental status 
examination conducted several weeks later showed an 
essentially normal evaluation, with no diagnosis rendered.  
He was discharged in May 1973 due to unsuitability to 
service.  

The record reflects that the first post-service medical 
evidence showing a psychiatric diagnosis and treatment 
therefore was in 1986.  There is no showing of any psychosis 
within the first year after service.  

A VA discharge summary shows that the veteran was 
hospitalized in June 1986 with complaints of sleep 
disturbance, subjective feeling of depression and anxiety, 
increased irritability, decreased ability to concentrate, 
problems with memory, anhedonia, and suicidal ideation - all 
of some six to seven months duration and worsening markedly 
in the several weeks prior to admission.  It was noted that 
he had no history of previously recognized or treated 
psychiatric or neurological illness, except for a similar 
episode of severe depression and some anxiety six years prior 
to admission.  He did not receive specific treatment for that 
and claimed it took him almost a year to get over it.  The 
discharge summary contains a diagnosis of recurrent major 
depression.  It also notes that the veteran was discharged 
from service under Chapter 13 status following a suicide 
attempt, and that from the data currently available it seemed 
that the veteran was likely "suffering from his first major 
depressive episode at about this time".  There is no 
indication, however, what "data" was being referred to and 
there was no indication that the physician who dictated the 
discharge summary reviewed the veteran's service medical 
records.  

VA treatment records show that after his hospitalization in 
1986, the veteran continued to receive treatment for what was 
variously diagnosed as major depressive episode, dysthymia, 
schizoaffective disorder, PTSD, and borderline personality 
disorder.  

Although the medical evidence is clear that veteran does have 
a current psychiatric disorder (and has had a psychiatric 
diagnosis since 1986), there is no competent medical evidence 
of record linking any such psychiatric disorder to service.  

On VA examination in July 1998 the diagnosis was borderline 
personality disorder.  The examiner opined that the veteran's 
depression was secondary to his borderline personality 
disorder, and believed that this condition had probably been 
present since service.  The examiner also noted that review 
of the information available regarding the veteran's 
diagnosis in service made it difficult to tell exactly what 
problems he was exhibiting, but seemed to be consistent with 
a diagnosis of borderline personality disorder.  As noted 
above, however, a personality disorder is a congenital or 
developmental defects and is not a disease within the meaning 
of applicable legislation and service connection cannot be 
granted for such a condition.  See 38 C.F.R. § 3.303(c).

In a March 2003 a Veterans Health Administration (VHA) 
opinion was obtained by the Board to specifically address the 
issue of a causative relationship based on a thorough review 
of the veteran's medical and military history.  The Board 
requested that an opinion be provided on the following 
question:  Is it at least as likely as not that a chronic 
acquired psychiatric disorder, to include depression, began 
or was first manifested in service?  If so, please indicate 
the diagnosis of the disorder that began or was first 
manifested in service.  The VHA physician reviewed the 
veteran's claim file and concluded that "the diagnosis while 
the appellant was in active duty cannot be made based on the 
clinical information provided in the medical record".  Thus, 
a review of the medical evidence of record shows that there 
is no competent evidence linking any current psychiatric 
disorder to service or showing that a current psychiatric 
disorder had an onset in service.  And although the veteran 
has asserted that his psychiatric disorder had an onset in 
service and is related to service, he is a layperson and thus 
does not have competence to give a medical opinion on 
causation.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

When all of the evidence is assembled, the Board is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  
There is no competent medical evidence of record linking the 
veteran's current psychiatric disorder to service and no 
competent medical evidence showing that his current 
psychiatric disorder had an onset in service.  The weight of 
the credible evidence demonstrates that the veteran's 
psychiatric disorder began years after service and was not 
caused by any incident of service.  Thus, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.303, Gilbert, supra.

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into the law the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)).  The VCAA imposes additional obligations on VA in 
terms of its duty to notify and assist claimants.  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that a VCAA notice must inform the 
claimant of any information and evidence not of record that 
is necessary to substantiate the claim; that VA will seek to 
provide; and that the claimant is expected to provide.  

In this case, the initial RO rating decision was made in 
August 1995, well before the VCAA was enacted.  VCAA notice 
was given to the veteran in December 2003.  The Court 
acknowledged in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that some claims were pending at the time the VCAA was 
enacted and that proper notice prior to the initial AOJ 
decision was impossible.  The Court specifically stated that 
it was not requiring the voiding or nullification of any AOJ 
decision, only finding that appellants are entitled to VCAA-
content-complying notice.  Thus, the timing of the notice in 
this matter does not nullify the rating action upon which 
this appeal is based.  VA has a duty under the VCAA to notify 
an appellant and his representative of any information and 
evidence needed to substantiate and complete a claim as well 
as to inform the appellant as to whose responsibility it is 
to obtain the needed information.  The appellant was informed 
of the requirements of the VCAA specifically in a letter 
dated in December 2003.  The Board finds that the information 
provided to the veteran specifically satisfied the 
requirements of 38 U.S.C.A. § 5103 in that he was clearly 
notified of the evidence necessary to substantiate his claim 
and the responsibilities of VA and the veteran in obtaining 
evidence.  Thus, the notification requirement of the VCAA has 
been satisfied.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

With regard to records, the Board notes that VA has obtained 
VA treatment records for the veteran, per his instructions, 
from the North Little Rock VAMC, dated from 1986 through 
2004.  Although the veteran reported he received treatment 
prior to 1986 at the North Little Rock VAMC, no such records 
were located.  In January 2002 and May 2003, he indicated 
that he had no further evidence or argument to present.  With 
regard to a VA examination, the Board notes that the veteran 
underwent VA examinations in 1998 and 2001.  The veteran's 
case was also submitted by the Board for a VHA medical expert 
opinion.  

The veteran's representative in the June 2005 informal 
hearing presentation appears to argue that the VHA opinion 
was inadequate in that the examiner did not comment on the 
specific diagnoses provided by the VA examiner in July 1998.  
The representative further argues that this matter should be 
remanded pursuant to Stegall v. West, 11 Vet. App. 268 
(1998).  The Board notes in this regard that a review of the 
three prior remands, in 1997, 1999, and 2003 does not show 
that there have been any Stegall deficiencies.  Rather, the 
record reflects that the RO and Appeals Management Center 
(AMC) have complied with all of the remand orders.  With 
regard to the VHA opinion, the Board notes that the VHA 
physician reviewed all of the medical evidence in the claims 
folder, including service medical records, and answered the 
Board's question of whether a chronic acquired psychiatric 
disorder began or was first manifested in service by stating 
that "a clear diagnosis cannot be made".  There is no 
indication that obtaining another VHA opinion will be helpful 
in this matter where one physician has reviewed the evidence 
and indicated a diagnosis cannot be made.  Thus, the Board 
finds no reason to remand this matter or to refer for another 
expert medical opinion.  The Board therefore concludes that 
VA has satisfied the duty to assist the veteran in this 
matter and that no further action is necessary to meet the 
requirements of the VCAA and the applicable implementing 
regulations.


ORDER

Service connection for an acquired neuropsychiatric diso`rder 
is denied.


	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


